_Case 2:20-mj-30133-DUTY ECF No. 1, PagelD.1 Filed 03/16/20 Page 1 of 20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

UNITED STATES OF AMERICA, (LES ee
: | Case:2:20-mj-30133
Plaintiff, _ Judge: Unassigned,
| Filed: 03-16-2020 At 12:13 PM
Vv. | USAv. IVAN MARHSAL (RMV)(MLW)

IVAN JAMES RACHARD MARSHALL
aka Ivo,

Defendant.
/

 

GOVERNMENT'S PETITION |
FOR TRANSFER OF DEFENDANT TO
ANOTHER DISTRICT AND SUPPORTING BRIEF

~ Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the .
United States of America hereby petitions the Court for an amended order
transferring defendant [VAN JAMES RACHARD MARSHALL answer to charges
pending in another federal district, and states:

'l. On or about March 13, 2020, defendant was arrested in the Eastern

District of Michigan in connection with a federal arrest warrant issued in the
District of North Dakota based on an Indictment.

2. — Rule 5 requires this Court to determine whether defendant is the

1
Case 2:20-mj-30133-DUTY ECF No.1, PagelD.2 Filed 03/16/20 Page 2 of 20

person named in the arrest warrant described in Paragraph One above. See Fed.
 R. Crim. P. 5(c)(3)(D)(ii).
WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.

Respectfully submitted,

Matthew Schneider -
United States Attorney

   

Robert Van Wert
Assistant United States Attorney
211 W. Fort Street, Suite 2001
Detroit, MI 48226-3211
robert.vanwert@usdoj.gov
(313) 226-9776

Date: mo | Co 7 L
Gases21 26cnPBb3BP DUT YDacament 12 FSReLER* Filled 820 9PRege biotdé

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA
Vv.

JAMES WILLIAM QUARLES,
a/k/a JAY ROCK;

CARLEEN COUNTS,

a/k/a BIG CAR;

ANDREW AARON BRASWELL;
JOSHUA ROBERT LILLEY;
MICAH PHAREZ MARTIN,
a/k/a LIL PAT;

IVAN JAMES RACHARD MARSHALL,

a/k/a TIVO;

ROGER RACHON COOLEY;
WYATT ANDREW PARISIEN; and
ANDREA BELGARDE

 

INDICTMENT
3‘\4-CR-137

Violations: 18 U.S.C. §§ 875(a),
981(a)(1)(C), 982(b)(1), 1028(g),
1201(a)(1), 1512(b)(1); 1956(a)(1)(A)),
1956(a)(1)(B)(i), 1956(h), and 2; and 21
U.S.C. §§ 841(a)(1), 841(b)(1)(C), 846,
853(p), and 856; and 28 U.S.C. § 2461(c)

Case No.

COUNT ONE

Conspiracy to Possess with Intent to Distribute and
Distribute a Controlled Substance

The Grand Jury Charges:

From in or between May 2016 to the date of this Indictment, in the District of

North Dakota, and elsewhere,

JAMES WILLIAM QUARLES, a/k/a JAY ROCK;
CARLEEN COUNTS, a/k/a BIG CAR;
ANDREW AARON BRASWELL;

_ JOSHUA ROBERT LILLEY;

MICAH PHAREZ MARTIN, a/k/a LIL PAT;
IVAN JAMES RACHARD MARSHALL, a/k/a IVO;
ROGER RACHON COOLEY;

WYATT ANDREW PARISIEN; and °
ANDREA BELGARDE
@asse321830iN8b323°DUT YDacament 12 FehALIED* FikledD8etO9PRage staid6

did knowingly and intentionally combine, conspire, confederate, and agree together and
with others, both known and unknown to the grand jury, to possess with intent to
distribute and distribute a mixture and substance containing a detectable amount of
oxycodone, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1), and Title 18, United States Code, Section 2.

Overt Acts

In furtherance of this conspiracy and to effect and accomplish the objects of it, one
or more of the conspirators committed the following overt acts:

1, It was a part of said conspiracy that one or more of the conspirators
transported oxycodone, a Schedule II controlled substance, from the State of Michigan
into the State of North Dakota;

2. It was a part of said conspiracy that one or more conspirators would and did
distribute and possess with intent to distribute a mixture and substance containing a
detectable amount of oxycodone, a Schedule II controlled substance, in and near
Belcourt, North Dakota, and elsewhere, including but not limited to the following:

a. On or about January 20, 2017, CARLEEN COUNTS, a/k/a BIG CAR,
individually, and by aiding and abetting, distributed approximately 3 pills of a mixture
and substance containing oxycodone in Belcourt, North Dakota;

b. On or about April 7, 2017, CARLEEN COUNTS, a/k/a BIG CAR,
individually, and by aiding and abetting, distributed approximately 3 pills of a mixture

and substance containing oxycodone in Belcourt, North Dakota;
Gase321 SecrnPSb3 6h DWT YDaeament 12 FeGAURD* FidktedO8e2H9 Phage s0fd6

c On or about June 6, 2017, CARLEEN COUNTS, a/k/a BIG CAR; MICAH

PHAREZ MARTIN, a/k/a LIL PAT; and IVAN JAMES RACHARD MARSHALL, a/k/a
IVO, individually, and by aiding and abetting, distributed approximately 2% pills of a
mixture and substance containing oxycodone in Belcourt, North Dakota;

3. It was further a part of said conspiracy that certain conspirators distributed
oxycodone, a Schedule II controlled substance, to another person;

4. It was further a part of said conspiracy that certain conspirators sought and
located users of oxycodone, a Schedule II controlled substance, to purchase controlled
substances from other conspirators;

5. It was further a part of said conspiracy that certain conspirators sought and
located sub-distributors of oxycodone, a Schedule II controlled substance, for other
conspirators;

6. It was further a part of said conspiracy that ANDREA BELGARDE
introduced JAMES WILLIAM QUARLES, a/k/a JAY ROCK, and others for the purpose
of further distributing oxycodone, a Schedule II controlled substance, in and near
Belcourt, North Dakota, and elsewhere;

7. It was further a part of said conspiracy that CARLEEN COUNTS, a/k/a
BIG CAR, ANDREW AARON BRASWELL, JOSHUA ROBERT LILLEY, and others
did occupy houses in and about Belcourt, North Dakota, and elsewhere, from which to
store, possess, and distribute oxycodone, a Schedule II controlled substance;

8. It was further a part of said conspiracy that the defendants and others would

and did attempt to conceal their activities;
Case 3:12.cr000872ADW Y Document 12 PSEALED* FilGiteds0862461 9p Rage 4ofol6

9. It was further a part of said conspiracy that one or more conspirators
possessed firearms to protect their supply of controlled substances and their drug
trafficking activity;

10. It was further a part of said conspiracy that JAMES WILLIAM QUARLES,

a/k/a JAY ROCK, did kidnap and hold for ransom J.C. until repayment of lost drug

1
/

proceeds;

11. It was further a part of said conspiracy that the defendants and others would
and did use United States currency and other forms of currency in their drug transactions;

12. It was further a part of said conspiracy that the defendants and others would
and did use telecommunication facilities, including cellular telephones, to facilitate the
distribution of controlled substances; and

13. It was further a part of said conspiracy that one or more conspirators
collected money from other persons to purchase a mixture and substance containing a
detectable amount of oxycodone, a Schedule II controlled substance;

All in violation of Title 21, United States Code, Section 846; Pinkerton v. |

- United States, 328 U.S. 640 (1946).
Casse21250n08b32°DW YDacument. 12 FERALED* Filed D8erO9P Rage dfold6

COUNT TWO
Maintaining a Drug-Involved Premise
The Grand Jury Further Charges: -
From in or about Fall of 2016 through the date of this Indictment, in the District of
North Dakota, , .

CARLEEN COUNTS, a/k/a BIG CAR, and
ANDREW AARON BRASWELL

knowingly opened, leased, rented, used, and maintained any place, whether permanently
or temporarily, for the purpose of manufacturing, distributing, and using oxycodone, a
Schedule II controlled substance;

In violation of Title 21, United States Code, Section 856, and Title 18, United

States Code, Section 2.
CassiAvecrfetacPDwi Docanen 12 TRAlEb* FiriledOs/ena9 PRage @pha6

COUNT THREE
Distribution of a Controlled Substance - Oxycodone

The Grand Jury Further Charges:

On or about January 20, 2017, in the District of North Dakota,

CARLEEN COUNTS, a/k/a BIG CAR,

individually, and by aiding and abetting, knowingly and intentionally distributed
approximately 3 pills of a mixture and substance containing a detectable amount of ~
oxycodone, a Schedule II controlled substance;

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.
Cage21850%PG03ZDUT YDaooment. 12 FSRALED* FikledD8A2N9PRage dicidsé

COUNT FOUR
Distribution of a Controlled Substance - Oxycodone ©

The Grand Jury Further Charges:

On or about April 7, 2017, in the District of North Dakota,

CARLEEN COUNTS, a/k/a BIG CAR,

individually, and by aiding and abetting, knowingly and intentionally distributed
approximately 3 pills of a mixture and substance containing a detectable amount of
oxycodone, a Schedule II controlled substance;

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.
Case 3A ¢F-90133-BOYW DocementiL >tS6ALED* FildledD8H1H 9p RageGatas

COUNT FIVE
Distribution of a Controlled Substance - Oxycodone
The Grand Jury Further Charges:
On or about June 2, 2017, in the District of North Dakota,
CARLEEN COUNTS, a/k/a BIG CAR;
MICAH PHAREZ MARTIN, a/k/a LIL PAT; and
IVAN JAMES RACHARD MARSHALL, a/k/a IVO,
individually, and by aiding and abetting, knowingly and intentionally distributed
approximately 2% pills of a mixture and substance containing a detectable amount of
oxycodone, a Schedule II controlled substance;

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(C),

and Title 18, United States Code, Section 2.
Case 349-¢/-60132-BDIW Docementi >iSfeAbED* FidledD3Q29 patage 9 of AG

COUNT SIX
Maintaining a Drug-Involved Premise

The Grand Jury Further Charges:

‘From in or about 2018 through the date of this Indictment, in the District of North
Dakota,

JOSHUA ROBERT LILLEY

knowingly opened, leased, rented, used, and maintained any place, whether permanently
or temporarily, for the purpose of manufacturing, distributing, and using oxycodone, a
Schedule IT controlled substance:

In violation of Title 21, United States Code, Section 856, and Title 18, United

States Code, Section 2.
Ease 3:28-6i QOIe RD MWy Decumeat 12PSRABED* Finleb@Aleio9 PRagel 2Q0bo6

COUNT SEVEN
Money Laundering Conspiracy
The Grand Jury Further Charges:
Beginning in or about 2016 and continuing until in or about February 2019, in the
District of North Dakota, and elsewhere, |
JAMES WILLIAM QUARLES, a/k/a JAY ROCK;
ROGER RACHON COOLEY; and
WYATT ANDREW PARISIEN
did knowingly combine, conspire, and agree with one or more persons, both known and
unknown to the grand jury, to commit offenses against the United States, in violation of
Title 18, United States Code, Section 1956(h), to wit: to knowingly conduct and attempt
to conduct a financial transaction affecting interstate commerce, which involved the
- proceeds of a. specified unlawfial activity, that is, knowingly and intentionally distributing
controlled substances: (a) with intent to promote the carrying on of the specified unlawful
activity; and (b) knowing that the transaction is designed in whole or in part to conceal
and disguise the nature, the location, the source, the ownership, and the control of the
proceeds of specified unlawful activity;

In violation of Title 18, United States Code, Sections 1956(a)(1)(A)(i) and

1956(a)(1)(B)@);

10:
Case 3:49-cr 00d 87sRDW yDeaumaat I2PSEALEDY HilerbWSALO Rage bloefsbs

MANNER AND MEANS

The manner and means used to accomplish the objectives of the conspiracy
included, among others, the following:

1. | JAMES WILLIAM QUARLES, a/k/a JAY ROCK, ROGER RACHON
| COOLEY, WYATT ANDREW PARISIEN, and co-conspirators, acquired oxycodone, a
Schedule II controlled substance, outside of the District of North Dakota for distribution.
The oxycodone was thereafter transported through, and distributed in, the District of
North Dakota, and elsewhere, during the time frame of the conspiracy;

2. Members of the controlled substance distribution conspiracy organization
would sell oxycodone, a Schedule II controlled substance, and currency would be
collected and transferred from one person to another to continue the ongoing illegal
activity; and

3. | During the course of this conspiracy, persons known and unknown to the
grand jury utilized money transfer services, such as MoneyGram, to wire and transfer
proceeds of the illegal drug sales from North Dakota to Michigan, and elsewhere, with
intent to disguise and conceal the nature, the location, the source, the ownership, and the
control of the proceeds of the drug trafficking activity, and to promote and continue the
distribution activity; |

All in violation of Title 18, United States Code, Section 1956(h).

11
Case 3:29-enj001873RNWY Document 12PSEADED HiilecbOB121sb9 FRagerh2ohb6

COUNT EIGHT
Kidnapping

The Grand J ury Further Charges:

From in or about November 2018 through December 2018, in the Districts of
| North Dakota, Michigan, and elsewhere,

JAMES WILLIAM QUARLES, a/k/a JAY ROCK,

did knowingly, willfully, and unlawfully kidnap, abduct, carry away, seize, confine, and
hold for some purpose or benefit, J.C., without her consent, and, in committing or in
furtherance of the commission of the offense, used telecommunication devices, a means,
facility, and instrumentality of interstate or foreign commerce;

In violation of Title 18, United States Code, Sections 1201(a)(1) and 2.

12
Case 3:28-a QOnsaRPDWy Decument 12PakNDEB* Filledos/elsa9 PRaga SHOL06

COUNT NINE
Interstate Communications with Intent to Extort
The Grand Jury Further Charges:
From in or about November 2018 through December 201 8, in the Districts of
North Dakota, Michigan, and elsewhere,

JAMES WILLIAM QUARLES, a/k/a JAY ROCK,
individually, and by aiding and abetting, knowingly did transmit in interstate and foreign
commerce from the State of Michigan to the State of North Dakota, telephonic
communications to include text messages to James and Nancy Carlson, and the
communication contained a demand and request for $4,000 money wire as ransom and
reward for the release of J.C., who had been kidnapped;

In violation of Title 18, United States Code, Sections 875(a) and 2.

13
Case 2:29-cn Oo Ge3RRW Y Dactnigot 12PSEADEB* FittecdG8121709 PaagelBoPne ©

COUNT TEN

Tampering with a Witness, Victim, or Informant by Intimidation, Threats, Corrupt
Persuasion, or Misleading Conduct

The Grand Jury Further Charges:

From in or about August 2019, in the District of North Dakota,

JAMES WILLIAM QUARLES, a/k/a JAY ROCK,

individually, and by aiding and abetting, knowingly did and attempted to intimidate,
corruptly persuade, and engage in misleading conduct towards J.C. by contacting J.C. by
telephone about potential charges of Kidnapping and Interstate Communications with
Intent to Extort with the intent to influence, delay, or prevent the testimony of J.C. in an
official proceeding;

In violation of Title 18, United States Code, Sections 1512(b)(1) and 2.

14
Case 2:29-crnOniBysADW Y DaCuAigot 12PSRADED* FitecdGal21709 Aaagel Yooki6

FORFEITURE ALLEGATION
The Grand Jury Further Finds Probable Cause That:

The allegations contained in paragraphs 1-10 of this Indictment are re-alleged and
incorporated by reference as though fully set forth herein for the purp ose of forfeiture
pursuant to Title 18, United States Code, Sections 981(a)(1)(C).

Upon conviction of the offenses as set forth in Count One of this Indictment,

| JAMES WILLIAM QUARLES, a/k/a JAY ROCK,
shall forfeit to the United States of America, pursuant to Title 18, United States Code,
| Section 98 la@DCO), any property constituting, or derived from, proceeds obtained
directly or indirectly, as a result of such violation. The property to be forfeited includes,
but is not limited to:

$3,396.16 in United States currency.

If any of the property described above, as a result of any act or omission of
JAMES WILLIAM QUARLES, a/k/a JAY ROCK:

a. cannot be located upon the exercise of due diligence; |

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

€. has been commingled with other property which cannot be divided without
difficulty, the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21, United States Code, Section 853(p), as incorporated

15
Case 21HenPeas72ADW YDecuMent 12 PSEALED! HrilenOBIZIOLO Page 1k6atas

by Title 18, United States Code, Sections 982(b)(1) and 1028(g), and Title 28,

United States Code, Section 2461(c).

| FB: ste

Kéreperson

 

DMD/vt

16
Case 3:20-onj, OUISGRDWY DBaAent 12PRtSEALEDEilcdileg/08/24/1Bakrage atci2

 

JS 45 (Rev. 2/07 USAO) - Criminal Case Cover Sheet — U.S. District Court
Place of Offense: . Related Case Information:
County: Rolette | C]Information Xl Indictment

 

 

CiSup erseding Inf. | CSuperseding Indictment

Docket Number 4 “\ — CV - \3? = QO \

¥

 

 

Recommended Division_Eastern X]Same Defendant LINew Defendant
Explanation: See Place of Offense Magistrate Judge Case 3:19-mj-262
Search Warrant Case

 

 

R 20/R 40 from District

 

 

Defendant Information:

Defendant Name: James William Quarles
Alias Name: Jay Rock

Address: Detroit, MI

 

 

Birthdate: 1979 : Social Security Number: xxx-xx-8056 Sex: M Alien
Ll Juvenile - Matter to be sealed .

 

[] Interpreter requested. Language and/or

L
U.S. Attorney Information:
_USA/AUSA Dawn M. Deitz
Name of Agency FBI-— Amy Chandler

Location Status:

 

 

 

 

 

 

 

 

 

L] Not Arrested. Requesting: [Summons ] Warrant
L] Arrested On :
[1 Pretrial Release As —________— iby order ~
Already in Federal Custody as of 8/12/19 in,
[] Already in State Custody in |
L] Detainer Filed on
CI Fugitive
U.S.C. Citations
Total # of Counts:_5 Petty [JMisdemeanor XFelony
U.S. Code/Index Key Description of Offense Charged/Statutory Counts
Maximum Penalties
Conspiracy to Possess with Intent to Distribute and
21 USC §§ 846 Distribute a Controlled Substance 1
(20 years/$1,000,000)
18 USC §§ 1956(a)(1)(A)(@) Money Laundering Conspiracy 4
and 1956(a)(1)(B)(i)__- (20 years/$250,000)

 

 

 

 

 
Case 3:28-ej; QOLSeRDWY Document 12PkkSRALE DE ilchileg/08/24/18aRage eae

 

 

 

 

 

 

18 USC §§ 1201(a)(1) qitelsoeb 000) . 8
18 USC § 875(A) Interstate ames 0.00 > to Extort 9
Tampering with a Witness, Victim, or Informant by

18 USC § 1512(b)(1) Intimidation, Threats, Comupt Persuasion, or Misleading 10

(20 years/$250,000)
18 USC § 2 Aiding and Abetting 8, 9, 10
18 USC §§ 981(a)(1)(C),

782(D)(1), and 1028(g); Forfeiture Allegation

21 USC § 853(p); and
28 USC § 2461(c)

 

 

 

 
